DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claim(s) 2 – 4, 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Akimoto et al. (2007/0072439).
With regard to claim 2, Akimoto et al. disclose a display device comprising: 
a first transistor comprising:
first and second conductive layers (710, 714);
a first oxide semiconductor layer (712) between the first and second conductive layers (710, 714); and
third and fourth conductive layers (left and right portions of layer 713 functioning as third and fourth conductive layers) over the first conductive layers (710) and the first oxide semiconductor layer (712) and electrically connected to the first oxide semiconductor layer (712);
a second transistor comprising: 
a fifth conductive layer (720);
a second oxide semiconductor layer (722) overlapping the fifth conductive layer (720); and

a pixel electrode (730) electrically connected to one of the sixth and seventh conductive layers (723),
wherein the second conductive layer (714) is over the third and fourth conductive layers (the left and right portions of layer 713 functioning as third and fourth conductive layers).
wherein in a channel length direction (as shown in fig. 7 below) of the first transistor, a width (referred to as “X1” by examiner’s annotation shown in fig. 7 below) of the second conductive layer (714) is larger than a width (referred to as “X2” by examiner’s annotation shown in fig. 7 below) of the first conductive layer (710).

    PNG
    media_image1.png
    473
    784
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    535
    801
    media_image2.png
    Greyscale




claim 3, Akimoto et al. disclose each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36).
With regard to claim 4, Akimoto et al. disclose a display device comprising: 
a first transistor comprising:
first and second conductive layers (710, 714);
a first oxide semiconductor layer (712) between the first and second conductive layers (710, 714); and
third and fourth conductive layers (portions of layer 713 functioning as third and fourth conductive layers) over the first conductive layers (710) and the first oxide semiconductor layer (712) and electrically connected to the first oxide semiconductor layer (712);
a second transistor comprising: 
a fifth conductive layer (720);
a second oxide semiconductor layer (722) overlapping the fifth conductive layer (720); and
sixth and seventh conductive layers (portions of layer 723 functioning as sixth and seventh conductive layers) over the fifth conductive layer (720) and the second oxide semiconductor layer (722) and electrically connected to the second oxide semiconductor layer (722); and
a pixel electrode (730) electrically connected to one of the sixth and seventh conductive layers (723),
wherein in a channel length direction (as shown in fig. 7 below) of the first transistor, a width (referred to as “X1” by examiner’s annotation shown in fig. 7 below; wherein the 

    PNG
    media_image2.png
    535
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    811
    media_image3.png
    Greyscale


With regard to claim 6, Akimoto et al. disclose each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36).


Response to Amendment  

3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 


Response to Arguments

4.	Applicant’s arguments filed 03/30/21 have been fully considered but they are not persuasive.
It is argued, at page of the remarks, that “Akimoto et al. has not been shown to teach or suggest ‘wherein in a channel length direction of the first transistor, a width of the second conductive layer is larger than a width of the first conductive layer and a width of the first oxide semiconductor layer.’”. However, fig. 7 below of Akimoto et al. does show wherein in a channel length direction (as shown in fig. 7 below) of the first transistor, a width (referred to as “X1” by examiner’s annotation shown in fig. 7 below; wherein the combined portions of layer 714 having the width X1 ) of the second conductive layer (714) is larger than a width (referred to as “X2” by examiner’s annotation shown in fig. 7 below) of the first conductive layer (710) and a width (referred to as “X3” by examiner’s annotation shown in fig. 7 below) of the first oxide semiconductor layer (712).

    PNG
    media_image2.png
    535
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    811
    media_image3.png
    Greyscale




Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TAN N TRAN/
Primary Examiner, Art Unit 2826